CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 1 Of 47

B1040 (FORM 1040) (12/15)

PLA|NT|FFS

Gregory Kelly
(ln Proper Person)

 

 

ADVERSARY PROCEED|NG NUMBER
(Court Use Only)

l9~90026'l/\M

Randall Mark Hickman and
Vlrginia E. Hickman

DEFENDANTS

 

 

- Trustee

 

ge l
ATTORNEYS (Firm Name, Address, and Telephone No.) ATTORNEYS (lf Known) !; §
Gregory Kelly §§ g _l_| 1
Po Box 7132 .:__; g
Tempe, AZ 85281 ",\::)¢ § o
480 799-9218 ¢?
( ) ark - n
PARTY (Check One Box On|y) ' ‘ RTY (Check One Box On|y) r?‘< °_’

Debtor \:I U.S. TrusteeIBankruplcy Admin Debtor m U.S. Trusm~£nkruptw\dmin

Creditor |:| Other . Credltor m Other ` j*‘\

|_| Trustee

 

   

FRBP 7001(1) - Recovery of MoneylProperty
11 - Recovery of money/property - § 542 turnover of property
12 - Recovery of money/property - § 547 preference

13 - Recovery of money/property - § 548 fraudulent transfer
14 - Recovery of money/property - other

FRBP 7001(2) - Validity, Priority or Extent of Lien
21 - Validity, priority or extent of lien or other interest in property

|:ll:l[]:l:l:|

FRBP 7001(3) - Approval of Sa|e of Property
31 - Approval of sale of property of estate and of co-owner - § 363(h)

FRBP 7001(4) - Objectioanevocation of Discharge
41 - Objection / revocation of discharge - § 727(0),{d),(e)

§

FRBP 7001(5) - Revocation of Confirmation
51 - Revocalion of confirmation

|:|

FRBP 7001(6) - Dischargeability

66 - Dischargeabi|ity - § 523(a)(1),(14),(14A) priority tax claims

62 - Dischargeability - § 523(a)(2), false pretenses, false
representation, actual fraud

67 - Dischargeability - § 523(a)(4), fraud as tiduciary, embezzlement,
larceny

[]N

(continued next column)

CAUSE OF ACT|ON (WRlTE A BRlEF sTATEMENT oF CAusE oF ACTloN, lNcLuolNG ALL u.s. sTATuTEs leoLon)

COMPLA|NT TO DETERM|NE THE D|SCHARGEAB|L|TY OF DEBT UNDER 11 U.S.C. §523, TO DENY D|SCHARGE
UNDER 11 U.S.C. §727, AND FOR DECLARATORY REL|EF UNDER 28 U.S.C. §2201, et Seq.

 
    

sr ss

FRBP 7001(6) - Dischargeablllty (continued)

61 - Dischargeabi|ity- § 523(a)(5), domestic support

68 - Dischargeability - § 523(a)(6), willful and malicious injury

63 ~ Dischargeability - § 523(a)(8), student loan

64 - Dischargeability - § 523(a)(15), divorce or separation obligation
(other than domestic support)

65 - Dischargeability - other

72 - injunctive relief- other

FRBP 7001(8) Subordination of Claim or lnterest
81 - Subordination of claim or interest

FRBP 7001(9) Declaratory Judgment
91 - Declaratoryjudgment

FRBP 7001(10) Determination of Removed Action
01 - Determination of removed claim or cause

Other

SS-SlPA Case - 15 U.S.C. §§ 7Saaa et.seq.

02 - Other (e.g. other actions that would have been brought in state
court if unrelated to bankruptcy case)

FRBP 7001(7) - |njunctive Relief
E 71 - injunctive relief- reinstatement of stay

 

g Check if this case involves a substantive issue of state law

l:\ Check if this is asserted to be a class action under FRCP 23

 

Check if ajury trial is demanded in complaint

 

Demand $ 49,385.25

 

Other Relief Sought

 

 

B1040

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 2 Of 47

51040 (Page 2) (12/15)

 
     

 

  

 

       

 

 

 

 

 

 

 

 

 

. some
NAME OF DEBTOR BANKRUPTCY CASE NO.
RANDALL MARK HlCKMAN and leGINlA E. HlCKMAN BK-18-07207-MM7
D\STR\CT \N WH\CH CASE iS PEND\NG D\V\SiONAL OFF\CE NAME OF JUDGE
souTHERN olsTRicT oF cALlFoRNiA sAN oiEGo JuDGE MARGARET M. MANN
1 PLA|NTIFF 4[4)EF(E'NDATN `… ADVERSARt PROCEED|NG NO.
DlSTR|CT lN WH|CH ADVERSARY lS PEND|NG DlVlSlONAL OFF|CE NAME OF JUDGE
SiGNATURE OF>&TO@}:A|NT|FF)
DATE PR|NT NAME OF A'l_l'ORNEY (OR PLA|NT|FF)
MARCH 06, 2019 GREGORY KELLY
/
lNSTRUCTlONS

The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of all of the
property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the jurisdiction of the
court so broad, there may be lawsuits over the property or property rights of the estate. There also may be lawsuits concerning
the debtor’s discharge if such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding

A party filing an adversary proceeding must also complete and file Form 1040, the Adversary Proceeding Cover Sheet,
unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic Case Filing
system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When completed, the cover
sheet summarizes basic information on the adversary proceeding The clerk of court needs the information to process the
adversary proceeding and prepare required statistical reports on court activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or other
papers as required by iaw, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-explanatory,
must be completed by the plaintiffs attorney (or by the plaintiff if the plaintiff is not represented by an attomey). A separate cover
sheet must be submitted to the clerk for each complaint filed.

P|aintiffs and Defendants. Give the names of the plaintiffs and the defendants exactly as they appear on the complaint
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the nrst column for the plaintiffs and in the second column for the defendants.
Demand. Enter the dollar amount being demanded in the complaint

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. if the plaintiff is

represented by a law tirm, a member of the firm must sign. lf the plaintiff is pro se, that is, not represented by an attorney, the
plaintiff must sign.

B104O

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 3 Of 47

 

F l L E D
83 HAR -7 Pl‘l 2= 27
C L § § K
Gregory Kelly 7usz__. cmxaur»rev sr
PO.B0X7132 S~O. Bt$`i'. GF CALiF.
Tempe, AZ 85281 "
In Proper Person
(480) 799-9218
isovegas@yahoo.com
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA
In re: ) Case No.: BK-18-07207-MM7
) ,
RANDALL MARK HICKMAN and ) Chapter 7
VIRGINIA E. HICKMAN § ADV. PROCEEDING NO.
Debtors, § DEFT:
§ JUDGE;
GREGORY KELLY’ ) COMPLAINT TO DETERMINE THE
plaintiff ) DISCHARGEABILITY OF DEBT UNDER
V_ ) 11 U.S.C. §523, TO DENY DISCHARGE
) UNDER 11 U.S.C. §727, AND FOR
RANDALL MARK HICKMAN and ) DECLARATORY RELIEF UNDER 28
) U.S.C. §2201, et seq.
VIRGINIA E. HICKMANS )
) JURY TRIAL DEMANDED
Defendants.

)
)

 

Comes now, Plaintiff Gregory Keliy (“Plaintiff”), creditor of Randall Mark Hickman
(“Randy”) and Virginia E. Hickman (“Virginia”) and collectively (“the Hickmans” or

“Defendants”), the above named Debtors and Defendants, and alleges as follows:

I. JURISDICTION AND VENUE
l. This is a core proceeding within the meaning of 28 U.S.C. § § 157(b)(2)(l), (J) and is

brought pursuant to ll U.S.C. §523 and §727 for the purposes of:

ADVERSARY COMPLAINT - 1

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 4 Of 47

a) Determining that the debt owed to Plaintit`f by Defendants is non-dischargeable under
ll U.S.C. §523; and

b) Denying Defendants’ Chapter 7 Discharge under l 1 U.S.C. §727.

2. This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §
1334 and 28 U.S.C. § 157(b).

3. Defendants are the Debtor’s in this chapter 7 case, which was filed on December 03,
2018.

4. The Deadline to file a complaint for determination of dischargeability is March l l,
2019, so this complaint is timely, and Plaintiff is a creditor of Defendants by virtue of the
following facts:

II. SPECIFIC ALLEGATIONS

5. ln January of 2018, as a condition of withdrawing from Bankruptcy Court, the
Hickmans agreed to sell their home at 11273 Golden Chestnut Place, Las Vegas, NV 89135 (“the
property”). 2

6. The Hickmans’ horne was listed on January 14, 2018, and Virginia (who was listed as
the sole owner in a community property state) accepted an offer of $700,000 from from ATG
lnvestment Capital, LLC, Series 1 l ("ATG").

7. Phillip Alexander ("Alexander") is the managing member of ATG.

8. On February 19, 2018, Virginia signed a Residential Purchase Agreement (“RPA”)
with ATG for the sale of the property (Exhibit A).

9. The RPA called for a close of escrow by March 31, 2018, and provided legal remedies

to both parties in the event of a Det`ault.

ADVERSARY COMPLAINT - 2

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 5 Of 47

10. At the time Virginia accepted this ATG’S $700,000 offer, she knew that she had
insufficient equity in the home to close this transaction, based on her debt to Plaintif`f in an
unrelated case, and her $15,000 debt to her Bankruptcy attorney (the Dias Law Group).

l l. On January 10, 2018, more than 30 days before Virginia signed the RPA, the
Hickmans represented to the United States Bankruptcy Court - District ofNevada, that the sale
of` the property would adequately cover ali of their existing debts, as a means of withdrawing the
Hickmans’ Chapter 7 Bankruptcy Petition (Exhibit B).

12. At the time Virginia signed the RPA, she knew that there weren’t going to be enough
proceeds to close the transaction, and knew that she was to pay all creditors, and knew that she
was going to be at least $49,000 deficient

13. The Hickman’s were granted two extensions to the closing date of March 31, 2018 in
the RPA, but were in Default for $48,267.05 as oprril 04, 2018.

14. Having already sold his home with the intention of occupying the property as a
tenant, and having already purchased new fixtures and furnishings, Alexander had no choice but
to sign an Addendum to the RPA which would extend the closing until April 19, 2018.

15. At no time during the escrow period did the Hickmans ever give Alexander notice
that they were unable to produce the funds necessary to close the transaction.

16. lnstead of simply explaining that they didn’t have enough equity to honor their RPA,
Defendants gave Alexander ridiculous excuses such as a delay in transferring funds from
overseas, waiting for the funds from the sale of their son Rory’s business, etc.

17. The final closing date of April 19. 2018 came and went, and the Hickmans still had

not come up with the funds necessary to complete the transaction.

ADVERSARY COMPLAINT - 3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 6 Of 47

18. With Alexander facing homelessness and huge financial losses, ATG ultimately took
out more loans, negotiated a $7,000 reduced real estate commission from Berkshire Hathaway
Home Services, and ultimately paid an additional $42,385.25 of the Hickmans’ obligation to
close the transaction on April 30, 2018.

19. Pursuant to NRS 104.2210, on August 06, 2018, ATG assigned their Chose ln
Action for the Breach of Contract, Fraud, and any other legal claims against the Defendants to
Plaintiff.

20. On August 23, 2018, Plainti'fi"brought suit against Defendants in Clark County
(Nevada) District Court Case # A-18-779920-C, alleging Breach of Contract, Breach of the
lmplied Covenant of Good Faith and Fair Dealing, Unjust Enrichment, False Pretenses, False
Representation, and Fraud, and for Declaratory Judgment

21. On October l 1, 2018, after spending thousands of` dollars on Attorney Bruce D.
Jaques, (“l\/lr. Jaques”), Defendants signed a Conf`ession of Judgment to Plaintiff` f`or $49,385.25
(Exhibit C).

22. Notice o't` Entry of judgment was made on October 23, 2018 (Exhibit D), and the case
is not appealable

23. Prior to signing this Judgment, Mr. Jaques represented that Defendants would be
paying the balance owed within 30 days, in stark contrast to their asset disclosures in the instant
bankruptcy case.

24. Rather than pay the Judgment. Defendants chose to file the instant bankruptcy case

on December 03, 2018.

ADVERSARY COMPLAINT - 4

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 7 Of 47

25. Plaintiff" s Judgment is incorrectly listed on Dkt. No. 1, page 22, Part 2, line 4.8 as

$42,385.25, rather than $49,385.25, despite multiple notices to Defendants` Attorney.
III. GENERAL ALLEGATIONS

26. The Hickmans have maintained unaccounted cash in the hundreds of thousands of
dollars since 201 l, largely drawn from the Elkins Family Living Trust (“Elkins Trust”), where
Virginia is the Trustee and Beneficiary.

27 . From December of 201 1 through November of 2016, the Elkins Trust made hundreds
of thousands of dollars of insider payments to Coradell Hickman (“Coradell”), Rory Mark
Hickman (“Rory”), Randy, and three of` Randy’s corporations; National Center For Autism
Research and Education, (“NCARE’), RMH Investments Group Inc. (“RMH”), and Hickman
Global Initiative Inc. (“HGI”).

28. ln 2015, the Elkins Tmst purchased over $100,000 of automobiles, including one for
Rory, without showing the disposition of these vehicles in their bankruptcy petition.

29. At the time of filing this complaint, the Hickmans have failed to produce Court
Ordered Personal Tax Returns or Corporate Tax Returns for NCARE, RMH, and HGI, and a
fourth Corporation, Round Table Industries (“RTI”) to Plaintiff.

30. At the time of filing this complaint, the Hickmans have failed to produce all of their
Court Ordered Personal Bank Statements, Elkins Trust Bank Statements, and Corporate Bank
Statements for NCARE, RMH, and RTI to Plaintiff.

31 . Despite claiming to have no “non-exempt” assets, the Hickmans have continued their

341 meeting of creditors for this instant bankruptcy THREE times.

ADVERSARY COMPLAINT - 5

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 8 Of 47

32. The Hickmans failed to list all of their debts and assets in this petition, including
their cash holdings.

33. The Hickmans failed to list their transfers of over TWO MILLION, NINE
HUNDRED THOUSAND DOLLARS ($2,900,000) into the Elkins Trust, as Well as transfers
into the “Hickman Family Trust,” (“Hickman Trust”), which is purportedly administered by
Coradell.

34. Plaintiff alleges that Randy is the “de-facto” Administer of the Hickman Trust, and
that Randy has provided the majority of funding for this trust.

35. Plaintiff alleges that the Elkins Trust and Hickman Trust are not exempt from this
bankruptcy, or attachment from creditors

36. Plaintiff alleges that the Hickmans have hundreds of thousands of dollars being held
either in cash, safe deposit boxes, casino chips, undisclosed personal, family trust or corporate
bank accounts, overseas bank accounts, or insiders such as Coradell, Rory and others.

37. Plaintiff alleges that NCARE, RMH, HGl, and RTI still have bank accounts, are not
permanently revoked, and are therefore undisclosed corporations with respect to the Hickman’s
bankruptcy petition.

38. Plaintiff alleges that NCARE, RMH, HGI, RTI, the Elkins Trust, and the Hickman
Trust have been used to hide hundreds of thousands of dollars from creditors

39. Plaintiff alleges that NCARE, RMH, and HGI never had any legitimate business
purpose or business transactions, and were effectively used by the Hickmans for the SOLE

PURPOSE of shielding personal assets from creditors.

ADVERSARY COMPLAINT - 6

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 9 Of 47

40. Plaintiff alleges that the Elkins Trust and the Hickman Trust are nothing more than
personal bank accounts for Virginia and Randy, but have been effectively used by the Hickmans
for the SOLE PURPOSE of shielding personal assets from creditors.

41. Plaintiff alleges that while RTl was a business operating in Nevada and California, it
also permitted the Hickmans to make hundreds of thousands of dollars disappear through cash
withdraws, and has not filed State or Federal Tax Returns from operations

42. Plaintiff alleges that NCARE, RMH, and HGI have never filed State or Federal Tax
returns, throughout their existence, making it nearly impossible for creditors to see the ultimate
disposition the hundreds of thousands of dollars of transfers made to these companies.

IV. CAUSES OF ACTION
FIRST CAUSE OF ACTION
(To Determine Non-Dischargeability For Obtaining Funds Through
Actual Fraud And False Pretenses under 11 U.S.C. § 523(a)(2)(A))
43. Plaintiff repeats and re-alleges Paragraphs l-42, as fully incorporated herein.

44. Bankruptcy Code § 523(a)(2)(A) provides, in relevant part. that:

(a) A discharge under section 727, l 141, 1228(a),1228(b) or l328(b) of this title
does not discharge an individual debtor from any debt_

(2) for money, property, services, or an extension, renewal or refinancing of
credit, to the extent obtained by -

(A) false pretenses, a false representation or actual fraud,
other than a statement respecting the debtor's or an
insider's financial condition;

45. Defendants’ acceptance of the RPA, including their obligation to deliver clear title to

ATG, constituted a legal representation

ADVERSARY COMPLAINT - 7

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 10 Of 47

46. At the time this representation was made, Defendants knew that they had no
intention of paying over $48,000 to clear title, despite being legally obligated to do so.

47. At the time this representation was made, the Defendants did not ask for any type of
contingency for them to deliver clear title, and made no disclosures of their potential inability or
unwillingness to pay the debts owed on the property.

48. The Defendants intended to deceive ATG into paying their obligations for them, by
not disclosing their inability/unwillingness to pay the debts on the property.

49. The Defendants intended to deceive ATG by waiting until ATG had too much time
and money invested in the transaction to cancel.

50. The Defendants, at all times, intended for ATG to pay their outstanding debts to clear
title, despite their representations under the RPA.

51. ATG justifiably relied on the Defendants’ representations in the RPA.

52. ATG has sustained damages of $49,385.25 as a result of Defendants’ false pretenses,

false representations, or actual fraud, and these damages are non-dischargeable from the

instant bankruptcy petition of Defendants.

53. ATG assigned their Choses in Action against Defendants to Plaintiff Gregory Kelly
on August 06, 2018 for valuable consideration, and Plaintiff has since obtained a Court
Judgment

54. Plaintiff has incurred costs as a result of Defendants’ false pretenses, false
representations, or actual fraud, and is entitled to recover these costs from Defendants.

55. Defendants have committed their misconduct with malice, oppression, and fraud,

entitling Plaintiffto punitive or exemplary damages

ADVERSARY COMPLAINT - 8

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 11 Of 47

SECOND CAUSE OF ACTION
(To Determine Non-Dischargeability For False
Written Statements under 11 U.S.C. § 523(a)(2)(B))
56. Plaintiff repeats and re-alleges Paragraphs 1-55, as fully incorporated herein.

57. Bankruptcy Code § 523(a)(2)(B) provides, in relevant part, that:

(a) A discharge under section 727, 1141, 1228(a),1228(b) or l328(b) of this title
does not discharge an individual debtor from any debt-

(2) for money, property, services, or an extension, renewal or refinancing of
credit. to the extent obtained by ~
(B) use of a statement in writing _

(i) that is materially false;

(ii) respecting the debtor’s or an insider’s financial condition;

(iii) on which the creditor to whom the debtor is liable for such money,
property, services, or credit reasonably relied;
(iv) that the debtor caused to be made or published with intent to deceive;
58. The RPA was a legal, written, contract, representing Virginia’s financial ability to
deliver clear title of the property to ATG.
59. On the basis of Defendants failure to pay the $49,385.25 deficiencies in closing

costs, Virginia’s written representations in the RPA were materially false

60. At the time of signing the RPA, Virginia knew that she had no intention of paying

the $49,385.25 deficiencies in closing costs. or didn’t have the short term ability to do so.

61. ATGjustifiably relied on Virginia’s representations in the RPA, and that she would

be able to deliver clear title to the property.

ADVERSARY COMPLATNT - 9

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 12 Of 47

62. Virginia intended to deceive ATG in the RPA, as she was more than aware that there

would be a $48.385.25 deficiency in closing costs, at the time of signing it.

63. Virginia is not a financially incompetent person, and has managed millions of dollars

of` transactions through the Elkins Trust and her personal accounts since 20l 0.

64. Virginia intended to deceive ATG in the RPA, knowing that Alexander would have

no choice hutto pay the $49,385.25 if he wanted a roof over his head for his family.

65. ATG sustained damages of $49,385.25 as a result ofVirginia’s false representations
in the RPA, and these damages are non-dischargeable from the instant bankruptcy petition of
Defendants.

66. ATG assigned this claim in perpetuity to Plaintiff, for valuable consideration, and
Plaintiff is therefore the damaged party to this Cause of`Action, through Court Judgment.

67. Plaintiff has incurred substantial costs as a result of Defendant`s false financial
statement, and is therefore entitled to recover these costs from Defendants.

68. Defendants have committed their misconduct with malice, oppression, and f`raud_.

entitling Plaintiff to punitive and/or exemplary damages

THIRD CAUSE OF ACTION
(Non-Dischargeability For Concealment
of Property Under ll U.S.C. § 727(a)(2)(A))

69. Plaintiff repeats and re-alleges Paragraphs 1-68, as fully incorporated herein.
70. Bankruptcy Code § 727(a)(2)(A) provides, in relevant part, that:

(a) The court shall grant the debtor a discharge, unless _

(2) the debtor, with intent to hinder, delay, or defraud a creditor or an officer of

the estate charged with custody of property under this title, has transferred,

removed, destroyed, mutilated, or concealed, or has permitted to be transferred,
removed, destroyed, mutilated, or concealed-

ADVERSARY COMPLAINT - 10

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 13 Of 47

(A) property of the debtor, within one year before the date of the filing of the
petition;

71 . The Defendants have made hundreds of thousands of dollars of cash withdraws since
201 l, for which there is no final accounting

72. The Defendants have made hundreds of thousands of transfers to corporate entities of
Randy since 201 l, which never filed State or Federal Tax Returns_, and without any final
accounting for these funds

73. The Defendants have made hundreds of thousands of purchases in automobiles

jewelry, and other consumer goods since 2015. without disclosing a final accounting of these

assets in their instant Bankruptcy Petition.

74. Since 201 l, the Defendants have made over TWO MILLION, NINE HUNDRED
THOUSAND DOLLARS ($2,900,000) of transfers to the Elkins Trust, and Hickman Trust,
without any final accounting for these transfers

75. As recently as October of 20 l 8, Defendants agreed to pay Plaintist $49,385.25
Judgment in this case, after paying thousands of dollars of fees to Mr. Jaques.

76. Defendants would not have taken these actions if they were truly indigent, and have
failed to disclose the amounts and source of their payments to Mr. Jaques.

77. Less than two months later, rather than disclose their true assets and financial
condition under Court Order from the Nevada District Court, Defendants chose to file Chapter 7
Bankruptcy for the second time in two years

78. On the basis ofDefendant’s intentional failure to disclose their true assets

Defendants’ bankruptcy should be dismissed

//

ADVERSARY COMPLAINT - 1 1

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 14 Of 47

FOURTH CAUSE OF ACTION
(Non-Dischargeability For Concealment Of, Or
Failure to Keep Records Under ll U.S.C. §727 (a)($)
79. Plaintiff repeats and re-alleges Paragraphs 1-78, as fully incorporated herein.
80. Bankruptcy Code § § 727(a)(3) provides that:

(a) The court shall grant the debtor a discharge, unless _
(3) the debtor has concealed, destroyed, mutilated,

falsified, or failed to keep or preserve any recorded
information, including books, documents, records, and
papers, from which the debtor's financial condition or
business transactions might be ascertained, unless such
act or failure to act was justified under all of the
circumstances of the case;

81. Defendants have a long history of concealing records, dating back to Randy’s 2007
Bankruptcy in 2007 (in this `Honorable Court).

82. ln that case, (BK No. 07-02628-LT7). Randy eventually agreed to a non-discharge,
based in part, on his concealment of records, and three Adversary Complaints (including the
Trustee).

83. In 2017, after filing bankruptcy in Nevada. Defendants chose to sell their fully
homesteaded $700,000 home in Las Vegas, rather than produce Rule 2004 Subpoenaed
documents to Plaintiff.

84. In late November of 201 8, rather than produce financial documents under Court
Order from the Nevada District Court, Randy again chose to file Bankruptcy, to prevent
disclosure of his financial information

85. In the instant Bankruptcy case, Defendants have continued their 341 Meeting of

Creditors THREE times, despite claims of indigence.

ADVERSARY COMPLAINT - 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 15 Of 47

86. ln the instant Bankruptcy Case, Defendants were required to deliver financial
documents via Subp'oenas by January 18, 2019 (Dkt. Nos. ll and 12).

87. Rather than comply with the Subpoenas, Defendants chose to have their attorney file
a frivolous, and legally infirm “Motion to Quash,” for the sole purpose ofthwarting Plaintist
Adversary Complaints

88. This Honorable Court upheld Plaintiff`s Subpoenas on February 28, 2019, but
Defendants have not complied.

89. At the time of filing this Complaint, Defendants have failed to produce any of the
subpoenaed documents which were not already disclosed to them by Plaintiff.

90. At the time of filing this Complaint, Defendants are requesting an additional four
weeks to comply with the Subpoenas. without any explanation for their non-compliance.

91. At the time offiling this Complaint, Defendants` attorney refuses to provide written
acknowledgment that Defendants are non-compliant with Court Ordered Subpoenas.

92. At the time of filing this Complaint, Defendants’ original attorney is attempting to
remove himself from his representation of Defendants at a Rule 2004 Examination on March 08,
2019.

93. On the basis of Defendants’ long history of refusing to provide financial documents
and refusal to follow Court Orders in different jurisdictions their bankruptcy should be
dismissed

WUM
(Non-Dischargeability For False Oaths

or Accounts Under 11 U.S.C. §727 (a)(4)(A)

94. Plaintiff repeats and re-alleges Paragraphs 1-93, as fully incorporated herein.

ADVERSARY COMPLAINT - 1 3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ

 

 

95. Bankruptcy Code § 727(a)(4)(A) provides that:
(a) The court shall grant the debtor a discharge, unless _

(4) the debtor knowingly and fraudulently, in or in
connection with the case _

(A) made a false oath or account

96. Defendants’ instant Bankruptcy Petition was rife with false oaths and accounts from
its initial filing, and despite two amendments can never be cured.

97. At the time of their bankruptcy filing, Defendants were fully aware that they were
not listing their proper assets and debts, just as they did in their 2017 Nevada Bankruptcy and
2007 Calif`ornia Bankruptcy (Randy only).

98. Despite years of subpoenaed bank records obtained by Plaintiff, Defendants have
continued to maintain, in two different Bankruptcy filings, that they survive on a mere $1,460 of
monthly Social Security lncome, rather than the hundreds of thousands of dollars in cash they
withdrew from the Elkins Trust, Randy’s Corporations, and Virginia’s personal accounts from
201 1-2017.

99. Plaintiff alleges that Defendants are in control ofhundreds of thousands of cash
withdraws since 201 l, Which were not disclosed on their petition.

100. Plaintiff alleges that Defendants have control of over a hundred thousand dollars of
assets, which were not disclosed on their petition.

101. Plaintiff alleges that Defendants have cash, casino chips, safe deposit boxes
overseas bank accounts, corporate bank accounts, or third parties holding assets, which were not

disclosed on their petition.

ADVERSARY COMPLAINT - 14

. 16 Of 47

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 17 Of 47

102. Plaintiff alleges that the Elkins Trust, and Hickman Trust, have received over TWO
MILLION, NINE HUNDRED THOUSAND DOLLARS, ($2,900,000) of transfers from
Defendants since 201 1, which were not disclosed on their petition.

103. Plaintiff alleges that Defendants have failed to disclose their true debts and assets,
and only do so when confronted with evidence that they have attempted to hide from the
Bankruptcy Court.

104. Plaintiff alleges that Defendants have bank accounts either personal, trust, or
corporate, which were not disclosed on their petition.

105. Plaintiff alleges that Dkt. No. l, page 6, Part 6, line 19 is false. as it vastly
understates Defendants’ assets that Defendants were aware of`this at the time of filing their
petition. and Defendants intentionally filed a false petition.

106. Plaintiffalleges that Dkt. No. l, page 6, Part 6, line 20 is false, as it vastly
understates Defendants’ liabilities that Defendants were aware of`this at the time of filing their
petition, and Defendants intentionally filed a false petition.

107. Plaintiff alleges that Defendants were well aware of their $300,000 Debt to Patty,
but chose not to list it in their 2017 or 2018 Chapter 7 Bankruptcies, because they didn’t
anticipate a collection action.

108. Plaintiff alleges that Dkt. No. l, page 8, Part 1, lines lb and ic are false, as they
vastly understate Defendants’ assets

109. Plaintiff alleges that Dkt. No. l, page 8, Part 2, line 3b is false, as it vastly

understates Defendants` liabilities

ADVERSARY COMPLAINT - 15

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 18 Of 47

l 10. Plaintiff alleges that Dkt. No. l, page 8, Part 3, line 5 is false, as it vastly
understates Defendants` monthly expenses

111. Plaintiff alleges that Dkt. No. 1, page 8, Part 7, line 5 is f`alse, as Defendant`s
liabilities were mostly debts originating from business loans and not consumer debts

1 12. Plaintiff further alleges that Defendants intentionally misrepresented their debt to
prevent discovery of Randy"s four revoked Corporations (NCARE, RMH, HGl and RTl).

l 13. Plaintiff alleges that Dkt. No. l, page 10, Part 2, line 3 is false, as Defendants own
one or more automobiles currently titled to a third Party.

114. Plaintiff alleges that Dkt. No. 1, page 10. Part 3, line 6 is false. as the value of
Defendants’ household furnishings is worth more than $ 3.000.

1 15. Plaintiff alleges that Dkt. No. 1, pages 10/1 l, Part 3, line 7 is f`alse, as the value of
Defendants’ electronics is worth more than $ 300.

l 16. Plaintiff alleges that Dkt. No. 1, page l l, Part 3, line 12 is false. as the value of
Defendants’ jewelry is worth more than $ 500.

l 17. Plaintiff alleges that Dkt. No. l, page 12, Part 4. line 17 is false, and that
Defendants have undisclosed bank accounts not listed on their Bankruptcy Petition.

1 18. Plaintiff alleges that Dkt. No. l, page 12, Part 4, line 25 is false, and that
Defendants are the administrators de-facto Trustees, and beneficiaries of the Elkins Trust and
Hickman Trust.

119. Plaintiff alleges that Dkt. No. 1. page 13, Part 4, line 30 is false, and that

Defendants are owed money by third parties

ADVERSARY COMPLAINT - l 6

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 19 Of 47

120. Plaintiff alleges that Dkt. No. l, page 13, Part 4, line 32 is false, and that
Defendants are the beneficiaries of the Elkins Trust and Hickman Trust.

121 . Plaintiff further alleges that Defendants have received hundreds of thousands of
dollars in distributions from the Elkins Trust and Hickman Trust, and deliberately falsified their
bankruptcy petition.

122. Plaintiff alleges that Dkt. No. l, page 13, Part 4, line 33 is false, and that
Defendants have no legal claims against Gregory Kelly (Plaintiflj.

123. Plaintiff further alleges that Dkt. No. l, page 13, Part 4, line 33 mentions Plaintiff"s
name purely for the purposes of intimidation and harassment

124. Plaintiffalleges that Dkt. No. 1, page 13, Part 4, lines 35 and 36 are false, and that
Defendants have not listed all of their assets

125. Plaintiffalleges that Dkt. No. l, page 14, Part 5, lines 37, 38, 39, 40, 41, 42, 43, 44,
and 45 are false, and that Defendants have undisclosed assets from NCARE. RMH, HGI, and
RTI.

126. Plaintiff further alleges that `N`CAR'E, R`Ml-.l, `HGl, and R"l`l have not been
permanently revoked by the State of Nevada, have never filed final tax returns and should have
been properly disclosed in Defendants’ Bankruptcy Petition as assets

127. Plaintiff alleges that Dkt. No. l, page 15, Part 8, lines 56. 57, 58, 59, 61, 62, and 63
are false, and that Defendants have not disclosed all oftheir assets

128. Plaintiff alleges that Dkt. No. l, pages 16 and 17 (Schedule C) are false with respect

to Defendants’ alleged possessions bank accounts and Claims against Plaintiff on line 2.

ADVERSARY COMPLAINT - 17

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 20 Of 47

129. Plaintiff alleges that Dkt. No. l, page 22, Part 2, line 4.8 is false, and that the
correct amount owed to Gregory Kelly. (via docketed judgment) is $49,385.25.

130. Plaintiff alleges that Dkt. No, l, page 22, Part 4, lines 6i and 6j are f`alse, and that
the Defendants owe significantly more money than listed on their petition.

131. Plaintiff alleges that Dkt. No. l, page 24, line 2 is false. as Defendants clearly lived
in a Community Property State at the time of filing their petition, and for many years earlier.

132. Plaintiff alleges that Dkt. No. l, pages 27 - 28. (Schedule J) is false, and that
Defendants have significantly higher monthly expenses than listed in their petition.

133. Plaintiff alleges that Dkt. No. l, page 31. Part 3, line 6 is false_ as Defendants` debts
were primarily business debts and not consumer debts

134. Plaintiff further alleges that Dkt. No. 1, page 31, Part 3, line 6 is false_. because
Defendants or a third party working on their behalf, paid more than $ 600 to attorney Bruce D.
Jaques and Move 4 Less Storage in Nevada within 90 days offiling their bankruptcy petition.

135. Plaintiff further alleges that Defendants have refused to provide documentation of
these transactions to Plaintiff, despite Court Ordered Subpoenas.

136. Plaintiff alleges that Dkt. No. l, page 32, Part 5. line 13 is false, and that
Defendants have gifted assets of $ 600 or more within two years of filing bankruptcy

137. Plaintiff alleges that Dkt. No. 1, page 33, Part 7, line 16 is false, as Defendants paid
$ 15,000 to the Dias Law Group in April of 201 8 for services related to their 2017 Nevada

Bankruptcy.

ADVERSARY COMPLAINT - 18

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 21 Of 47

138. Plaintiff alleges that Dkt. No. l, page 33, Part 7, line 17 is false, as Defendants paid
thousands of dollars to attorney Bruce D. Jaques in 2018 to negotiate a $49,385.25 Confession of
Judgment to Plaintiff in C lark County District Court Case No. A-18-779920-C.

139. Plaintiff further alleges that Defendants claimed to have the ability to pay this
Judgment by October 10, 2018, which is in stark contrast to their instant bankruptcy petition.

140, Plaintiff alleges that Dkt. No. l_, page 33, Part 7, line 18 is false, as Defendants have
transferred property to Coradell and Rory within 2 years of filing bankruptcy.

141. Plaintiff alleges that Dkt. No. l, page 34, Part 7, line 19 is false, as Defendants have
transferred over TWO MILLION, NINE HUNDRED THOUSAND DOLLARS ($2.900,000) to
the Elkins Trust within 10 years of filing bankruptcy.

142. Plaintiff alleges that Dkt. No. l, page 34, Part 8~ line 21 is false, and that
Defendants have undisclosed safe deposit boxes being held in the name of third parties or trusts

143. Plaintiff alleges that Dkt. No. l, page 35, Part l 1, line 27 is false, and that
Defendants should have listed NCARE, RMl-l, and HGl in addition to RTl.

SIXTH CAUSE OF ACTION
(Declaratory Relief Under 28 U.S.C. § 2201, et seq.)

144. Plaintiff repeats and re-alleges Paragraphs 1-143, as fully incorporated herein.

145. As properly alleged in Paragraphs 1-143, Defendants are not entitled to a Chapter 7
discharge of any debts and certainly not entitled to discharge Plaintif`f`s debt of $49,385.25
under l l U.S.C. §523 (a)(2)(A) and (B).

146. Defendants dispute these contentions despite the overwhelming_, documented

evidence against them.

ADVERSARY COMPLAINT - 1 9

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 22 Of 47

147. Plaintiff is entitled to a declaratory judgment against Defendants under 28 U.S.C. §

2201, et seq., finding, concluding, and adjudging that Plaintiff is entitled to all prayers for relief.

V. PRAYER FOR RELIEF

WH.EREFORE, Plaintiff prays for judgment as follows

l. With respect to the First Cause of Action, an Order that Defendants’ indebtedness to
Plaintiff. in the amount of $49.385.25 constitutes a non-dischargeable debt pursuant to l l U.S.C.
§523 (a)(Z)(A)-

2. With respect to the Second Cause of Action, an Order that Defendants` indebtedness
to Plaintiff, in the amount of $49,3 85.25 constitutes a non-dischargeable debt pursuant to ll
U.S.C. §523 (a)(Z)(B).

3. With respect to the Third Cause of Action, an Order that Defendants’ bankruptcy is
non-dischargeable pursuant to ll U.S.C. §727 (a)(2)(A).

4. With respect to the Fourth Cause of Action, an Order that Defendants` bankruptcy is
non-dischargeable pursuant to 1 l U.S.C. §727 (a)(3).

5. With respect to the Fifth Cause of Action, an Order that Defendants’ bankruptcy is
non-dischargeable pursuant to l l U.S.C. §727 (a)(4)(A).

6. With respect to the Sixth Cause of Action, an Order entering judgment for Plaintiff
and granting declaratory relief under 28 U.S.C. § 2201, et seq., including, without limitation. that
Plaintist $300,000 Claim is non-dischargeable

7. An Order granting reasonable attorney fees costs expenses and any other equitable

relief that the Court deems just and proper.

//

ADVERSARY COMPLAINT - 2 0

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 23 Of 47

Dated this 6th day of March, 2019.

PREPARED AND SUBMITTED

Gregory Kelly
PO. Box 7132
Tempe, AZ 8528

(480) 799-9218
In Proper Person

ADVERSARY COMPLAINT - 2 1

 

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 24 Of 47

EXHIBIT A

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 25 Of 47

Au!h¢n\ltl|n lD: 50500!03-AQGD-415A-SE1F-DIBDDO1 FS‘ME

§

REAL¥OR'

 

RES|DENT|AL PURCHASE AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

1 (Joint Escrow Instructions)
2
3 Date: 02/19/18
4 nrc munson c~pxul x.r.c, some n (“Buyer”), hereby offers to purchase
5 11273 comm cnes‘rNuT PL (“Property”), within the
6 city or unincorporated area of ms vEGAs , County of cLARK , State of Nevada,
7 Zip 89135 , A.P.N. # 164-11-612-009 for the purchase price of $ 700 , 000 ~ 00
8 L Seven Hundrad Thousand dollars) (“Purchase Price”) on the terms and conditions
9 contained herein: BUYER 121 does -OR- Mdoes not intend to occupy the Property as a residence

10

Buyer's Ofl'er
ll

12 1. FINANCIAL TERMS & CONDITIONS:
13 $ 10 000 . 00 A. EARNEST M()NEY DEPOSIT (“EMD") is 111 presented with this offer -OR- 13

 

 

 

 

 

 

 

 

14 is with Buyar‘ s Agent . Upon Acceptance, Earnest Money to be
15 deposited within one (l) business day from acceptance of offer (as defined in Section 23 herein) -OR-
16 m business days if wired to: 111 Escrow Holder, [] Buyer’s Broker’s Trust Aecount, -OR- 111 Seller’s
17 Broker’s Tx'ust Account. (NO TE: It is a felony in the State of Nevada-punishable by up to four years in prison and a
18 $5, 000 jine--lo write a check for which there are insujicientfunds. NRS 193. 130(2)(¢1).)
19
20 $ B. ADDITIONAL DEPOSIT to be placed in escrow on or before (date) . The
21 additional deposit 121 will -OR- 111 will not be considered part of the EMD. (Any conditions on the additional
22 deposit should be set forth in Section 28 herein.)
23
24 $ C. THIS AGREEMENT IS CONTINGENT UPON BUYER QUALIFYING FOR A NEW LOAN:
25 111 Conventional, El FHA, El VA, 111 Other (specify)
26
27 $ D. TH]S AGREEMENT IS CONTINGENT UPON BUYER QUALIF¥ING TO ASSUME THE
28 FOLLOWING EXISTING LOAN{S):
29 El Conventional, El FHA, El VA, 13 Other (specif`y)
30 Interest: 111 Fixed rate, years ~ OR - |I| Adjustable Rate, years Seller timber agrees to
31 provide the Promissory Note and the most recent monthly statement of all loans to be assumed by Buyer
32 within FIVE (5) calendar days of acceptance of offer.
33
34 $ E. BUYER TO EXECUTE A PROMISSORY NOTE SECURED BY DEED OF TRUST PER TERMS
35 IN THE “FINANCING ADDENDUM" which is attached hereto.
36
37 $ 690,000.00 F. BALANCE OF PURCI-IASE PRICE (Balance of Down Payment) in Good Funds to be paid prior to
38 Close of Escrow (“COE").
39
40 $ 700 l 000 . 00 G. TOTAL PURCHASE PRICE. (T his price DOES NOT inciude closing costs, prorations, or other fees
41 and costs associated with the purchase of the Property as defined herein.)
42
43
44 TI-l`IS SPACE INTENTIONALLY LEFT BLANK
45
46
47
Each party acknowledges that lie/she has read, understood, and agrees to each and every provision of this page unless a particular paragraph is
otherwise modiied by addendum or counteroffer.
nuyer'smm¢; m row-mn ¢-»wl m mm n BUYER(s)iNmALs: igal /
Property Addr¢ss; 11273 GOLDEN cHEsTNUT PL sELLER(S) INlTIALS: 11 ii /
Rev. 07/17 ©2017 Greatcr Las Veges Association of REALTORS® Page 1 of 10
rim form presented by shillip Alexander l nancy pros 1 323-459-8951 l lnstonetroms

Phil,@ Phill ipaloxander . com

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 26 Of 47

A\Rh¢ntlllgn |D: 60500808-A9813415A'9E1F-DB!Dl001FB14E

\Do°\!o\\h-hb|N>-

2. ADDITIONAL FINANCIAL TERMS & CONTINGENCIES:

A. NEW LOAN APPLICATION: Within M§_ business days of Acceptance, Buyer agrees to (1) submit a
completed loan application to a lender of Buyer’s choice and (2) iiimish a preapproval letter to Seller based upon a standard
factual credit report and review of debt to income ratios. It` Buyer fails to complete any of these conditions within the
applicable time frame, Seller reserves the right to terminate this Agreement. In such event, both parties agree to cancel the
escrow and retum EMD to Buyer. Buyer shall use Buyer’s best efforts to obtain financing under the terms and conditions
outlined in this Agreement.

B. APPRAISAL CONTINGENCY: Buyer’s obligation to purchase the property is contingent upon the property
appraising for not less than the Purchase Price. If after the completion of an appraisal by a licensed appraiser, Buyer receives written
notice hom the lender or the appraiser that the Property has appraised for less than the purchase price (a “Notice
oprpraised Value”) Buyer may attempt to renegotiate or cancel the RPA by providing written notice to the Seller (with a copy of
the Appraisal) no later than N/A calendar days following the date of Acceptance of the RPA; whereupon the EMD shall be
released to the Buyer without the requirement of written authorization from Seller. IF this Residentlal Purchase Agreement is
not cancelled, in writing on or before the Appraisal Deadline, Buyer shall be deemed to have waived the appraisal
contingency.

C. LOAN CONTINGENCY: Buyer’s obligation to purchase the property is contingent upon Buyer obtaining the
loan referenced in Section l(C) or l(D) of the RPA unless otherwise agreed in writing. Buyer shall remove the loan contingency in
writing, attempt to renegotiate, or cancel the RPA by providing written notice to the Seller no later than N/A calendar
days following the date of Acceptance of the RPA; whereupon the EMD shall be released to the Buyer without the requirement of
written authorization from Seller. IF this Residential Purchase Agreement is not cancelled, in writing on or before the Loan
Contingency Deadline, Buyer shall be deemed to have waived the loan contingency.

D. CASH PURCHASE: Within 1 business days of Acceptance, Buyer agrees to provide written evidence

from a bona tide financial institution of sufficient cash available to complete this purchase If Buyer does not submit the
written evidence within the above period, Seller reserves the right to terminate this Agreement.

3. SALE OF OTHER PROPERTY:
A. This Agreement is NOT contingent upon the sale of any property owned by the Buyer. -OR-
B. 111 (it` checked): The attached Contingent Upon Sale Addendum is hereby incorporated into this agreement

4. FlXTURES AND PERSONAL PROPERTY: The following items will be transferred, free of liens, with the sale of
the Property with no real value unless stated otherwise herein. Unless an item is covered under Section 7(F) of this Agreement,
all items are transferred in an “AS IS” condition. All EXISTING fixtures and fittings including, but not limited to: electrical,
mechanical, lighting, plumbing and heating tixtures, ceiling fan(s), fireplace insert(s), gas logs and grates, solar power
system(s), built-in appliance(s) including ranges/ovens, window and door screens, awnings, shutters, window coverings,
attached floor covering(s), television antenna(s), satellite dish(es), private integrated telephone systems, air
coolers/conditioner(s), pool/spa equipment, garage door opener(s)/remote control(s), mailbox, in-ground landscaping,
trees/shrab(s), water sonener(s), water purifters, security systems/alarm(s);

The following additional items of personal property: Re£rigerator

 

5. ESCROW:

A. OPENING OF ESCROW: The purchase of the Property shall be consummated through Escrow
(“Escrow”). Opening of Escrow shall take place by the end of one (l) business day after Acceptance of this Agreement
(“Opening of Escrow”), at Jenn Dela Rosa title or escrow company (“Escrow Company" or
“ESCROW HOLDER”) with Lawyer' s Title of Nevada (“Escrow Ofticer”) (or such other escrow officer as
Escrow Company may assign). Opening of Escrow shall occur upon Escrow Company’s receipt of this fully accepted
Agreement. ESCROW HOLDER is instructed to notify the Parties (through their respective Agents) of the opening date and
the Escrow Number.

 

 

B. EARNEST MONEY: Upon Acceptance, Buyer’s EMD as shown in Section l(A), and l(B) if applicable, of
this Agreement, shall be deposited pursuant to the language in Section l(A) and l(B) if applicable

Each party acknowledges that he/slze has read, understood, and agrees to each and every provision of this page unless a particular paragraph is
otherwise modified by addendum or counteroffer.

 

 

 

 

Buyer’s Nam¢; ATG Invaau¢ne Cap£tal L!.c, susan 11 BUYER(S) [NITIALS_» 9a f
Proch Addrcss: 11273 GOLDEN CHESTNUT PL SELLER(S) INTTXALS: U ii /
Rev. 07I17 92017 Greater Las Vegas Association of REALTORS® Page 2 ot` 10

This form presented by phillip Alexander l Roalty Pros 1 323-459-8951 | 1
pnrl@rninipalaxana¢:.¢°m instonetro.¢ns

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 27 Of 47

Auth¢r\ill|gl‘\ lD: GDSGUBDB~Ah$D-M$ME‘|F-DB¥DDMFBME

C. CLOSE OF ESCROW: Close of Escrow (“COE”) shall be on or before:
03/31/18 (date). If the designated date falls on a weekend or holiday, COE shall be the next business
day.

D. IRS DISCLOSURE: Seller is hereby made aware that there is a regulation that requires all ESCROW
HOLDERS to complete a modified 1099 form, based upon specific information known only between parties in this transaction
and the ESCROW HOLDER. Seller is also made aware that ESCROW HOLDER is required by federal law to provide this
information to the Intemal Revenue Service after COE in the manner prescribed by federal law.

6. TITLE INSURANCE: This Purchase Agreement is contingent upon the Seller’s ability to deliver, good and
marketable title as evidenced by a policy of title insurance, naming Buyer as the insured in an amount equal to the purchase
price, furnished by the title company identified in Section S(A). Said policy shall be in the form necessary to effectuate
marketable title or its equivalent and shall be paid for as set forth in Section S(A).

7. BUYER’S DUE DILIGENCE: Buyer’s obligation is _____ is not L conditioned on the Buyer’s Due Diligence as
defined in this section 7(A) below. This condition is referred to as the “Due Diligence Condition” if checked in the affirmative,
Sections 7 (A) through (C) shall apply; otherwise they do not. Buyer shall have 0 calendar days following the date of
Acceptance of the RPA (as defined in Section 23 herein) to complete Buyer’s Due Diligence. Seller agrees to cooperate with
Buyer’s Due Diligence. Seller shall ensure that all necessary utilities (gas, power and water) and all operable pilot lights
are on for Buyer’s investigations and through the close of escrow.

A. PROPERTY INSPECTION/CONDITION: During the Due Diligence Period, Buyer shall take such
action as Buyer deems necessary to determine whether the Froperty is satisfactory to Buyer including, but not limited to,
whether the Property is insurable to Buyer’s satisfaction, whether there are unsatisfactory conditions surrounding or otherwise
affecting the Property (such as location of flood zones, airport noise, noxious fumes or odors, environmental substances or
hazards, whether the Property is properly zoned, locality to freeways, railroads, places of worship, schools, golf courses, etc.)
or any other concerns Buyer may have related to the Property. Du.ring such Period, Buyer shall have the right to conduct, non-
invasive/ non-destructive inspections of all snuctural, rooting, mechanical, electrical, plumbing, heating/air conditioning,
water/well/septic, pool/spa, survey, square footage, and any other property or systems, through licensed and bonded contractors
or other qualified professionals Seller agrees to provide reasonable access to the Property to Buyer and Buyer’s inspectors
Buyer agrees to indemnify and hold Seller harmless with respect to any injuries suffered by Buyer or third parties present at
Buyer’s request while on Seller’s Property conducting such inspections, tests or walk-throughs. Buyer’s indemnity shall not
apply to any injuries suffered by Buyer or third parties present at Buyer’s request that are the result of an intentional tort, gross
negligence or any misconduct or omission by Seller, Seller’s Agent or other third parties on the l’roperty. Buyer is advised to
consult with appropriate professionals regarding neighborhood or Property conditions, including but not limited to: schools;
proximity and adequacy of law enforcement; proximity to commercial, industrial, or agricultural activities; crime statistics; fire
protection; other governmental services; existing and proposed transportation; construction and development; noise or odor
from any source; and other nuisances, hazards or circumstances If Buyer cancels this Agreement due to a specific inspection
report, Buyer shall provide Seller at the time of cancellation with a copy of the report containing the name, address, and
telephone number of the inspector.

B. BUYER’S RIGHT TO CANCEL OR RESOLVE OBJECTKONS: lf Buyer detemiines, in Buyer’s sole
discretion, that the results of the Due Diligence are unacceptable Buyer may either: (i) no later than the Due Diligence
Deadline referenced in Section 7, cancel the Residential Purchase Agreement by providing written notice to the Seller,
whereupon the Earnest Money Deposit referenced in Section l(A) shall be released to the Buyer without the requirement of
further written authorization from Seller; or (ii) no later than the Due Diligence Deadline referenced in Section 7, resolve in
writing with Seller any objections Buyer has arising from Buyer’s Due Diligence.

C. FAILURE TO CANCEL OR RESOLVE OBJECTIONS: If Buyer fails to cancel the Residentia_l
Purchase Agreement or fails to resolve in writing with Seller any objections Buyer has arising from Buyer’s Due Diligence, as

provided in Sec ` n , Buyer shall be deemed to have waived the Due Diligence Condition.
9a Buyer’s initials __ Buyer’s Initials

D. INSPECTIONS: Acceptance of this offer is subject to the following reserved right. Buyer may have the
Property inspected and select the licensed contractors, certified building inspectors and/or other qualified professionals who
will inspect the Property. Seller will ensure that necessary utilities (gas, power and water and all operable pilot lights) are

Each party acknowledges that lie/she has read, understood, and agrees to each and every provision of this page unless a particular paragraph is
otherwise modiued by addendum or counteroffer.

 

 

 

 

Buyer'sNom¢: m 1'~--=-'\= wit-1 l-»C- mm 11 nuYER(s) rNI'rmLs: ga /

Pmp=ny Adar¢ss; 11273 GOLDEN CHESTNUT PL sELLER(s)erTrALs: ll /

Rev. 07/17 ©2017 Greater Las Vegas Association of REALTORS® Page 3 of 10
This form presented by Phillip Alexander | Realty P:os | 323~459-8951 l Inswne|»p@p‘,n\g

Fhil@?hillipalexandor . com

CaSe 19-90028-|\/||\/1 Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 28 Of 47

Authnnllslgn lD: 6050080WBD415A-9E1F-DBSDD01F614E

turned on and supplied to the Property within two (2) business days alter Acceptance of this Agreement, to remain on until
COE. It is strongly recommended that Buyer retain licensed Nevada professionals to conduct inspections If any inspection is
not completed and requested repairs are not delivered to Seller within the Due Diligence Period, Buyer is deemed to have
waived the right to that inspection and Seller’s liability for the cost of all repairs that inspection would have reasonably
identified had it been conducted, except as otherwise provided by law. The foregoing expenses for inspections will be paid
outside of Escrow unless the Parties present instructions to the contrary prior to COE, along with the applicable invoice.

(Identify which party shall pay for the inspection noted below either: SELLER`, BUYER, 50/50, WAIVED or N/A.)

\OO°\!O'\U\-L?~\NN'-‘

 

Tyne Paid By Type Paid B! Type Paid By
Energy Audit Fungal Contaminant Waiv¢d Well lnspection (Quantity) N/A
waived Inspection
Home lnspection Waived Mechanical lnspection Waived Well lnspection (Quality) N/A
Termite/Pest Inspection Pool/Spa Inspcction Wood-Buming Device/
Chimney lospection
Roof inspection Waived Soils Inspection waived Septic Inspection N/A
Scptic Lid Removal N/A Septic Pumping N/A Structural lnspection W;iv¢d

Survey (type): waived Other: Other.

 

 

 

Waived Waived Waived

 

 

 

 

 

 

 

 

 

 

 

11 E. CERTIFlCATIONS: In the event an inspection reveals areas of concern with the rcof, septic system, well,
12 wood burning device/chimney or the possible presence of a fungal contaminant, Buyer reserves the right to require a
13 certificationl The expenses for certifications will be paid outside of Escrow unless the Parties present instructions to the
14 contrary prior to COE (along with the applicable invoice). A certification is not a warranty

16 F. BUYER’S REQUEST FOR REPAIRS: lt is Buyer’s responsibility to inspect the Property sufficiently as to
17 satisfy Buyer’s use. Buyer reserves the right to request repairs, based upon the Seller’s Real Property Disclosure or items

18 which materially affect value or use of the Property revealed by an inspection, certification or appraisal. ltems of a general

19 maintenance or cosmetic nature which do not materially affect value or use of the Property, which existed at the time of

20 Acceptance and which are not expressly addressed in this Agrcement are deemed accepted by the Buyer, except as otherwise
21 provided in this Agreement. The Brokers herein have no responsibility to assist in the payment of any repair, correction or

22 deferred maintenance on the Property which may have been revealed by the above inspections, agreed upon by the Buyer and
23 Seller or requested by one party.

25 8. FEES, AND PRORATIONS (Identify which party shall pay the costs noted below either: SELLER, BUYER, 50/50,
26 WAIVED or N/A.)

 

 

 

 

 

 

 

 

 

 

27
28 A. TlTLE, ESCROW & AFPRAISAL FEES:
Tyge Paid B! Txge Paid B! Tyge Paid By
Escrow Fees 50 /50 Lender’s Title Policy N/A Owner’s Title Policy seller
¥:;l Property Transfer seller Appralsal N/A Other:
29
30 B. PRORATIONS: Any and all rents, taxes, interest, homeowner association fees, trash service fees, payments

31 on bonds, SIDs, LIDs, and assessments assumed by the Buyer, and other expenses of the property shall be prorated as of the
32 date of the recordation of the deed. Security deposits, advance rentals or considerations involving future lease credits shall be
33 credited to the Buyer. All prorations will be based on a 30~day month and will be calculated as of COE. Prorations will be
34 based upon figures available at closing. Any supplementals or adjustments that occur after COE will be handled by the parties
35 outside of Escrow. _

37 C. PRELIMINARY TITLE REPORT: Within ten (10) business days of Opening of Escrow, Title Ccmpany
38 shall provide Buyer with a Preliminary 'l`itle Report (“PTR”) to review, which must be approved or rejected within five (5)
39 business days of receipt thereof. If Buyer does not object to the PTR within the period specified above, the PTR shall be
40 deemed accepted. lf Buyer makes an objection to any item(s) contained within the PTR, Seller shall have five (5) business
41 days after receipt of objections to correct or address the objections lf, within the time specified, Seller fails to have each such
42 exception removed or to correct each such objection, Buyer shall have the option to: (a) terminate this Agreement by providing
43 notice to Seller and Escrow OHicer, entitling Buyer to a refund of the EMD or (b) elect to accept title to the Property as is. All

Each party acknowledges that ltc/she has read, understood, and agrees to each and every provision of this page unless a particular paragraph is
otherwise modified by addendum or counteroffer.

 

 

 

Buyer’s Nam¢; M'G znvutunt capitol LLC, susan 11 BWER(S) er'r[ALs; ga ,'
Property Address: 11273 GOLDEN CHESTNUT PL SELLER(S) I`NITIALS: /
Rev. 07/17 02017 Greater Las chas Association ofREALTORS® Pnge 4 of 10

This form presented by Phillip Al¢xmdlr l Realty Pros l 323-459-8951 l c
rhilerhnup¢l¢xandor. com lnstonetzonn.

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 29 Of 47

Auth¢nllllqn lD! 80500808-A960-415A-9E1F¢DBBDDMFB“E

title exceptions approved or deemed accepted are hereafter collectively referred to as the “Pexmitted Exceptions.”

1
2
3 D. LENDER AND CLOSING FEES: In addition to Seller’s expenses identified herein, Seller will contribute
4 $ 0 . 00 to Buyer’s Lender’s Fees and/or Buyer‘s Title and Escrow Fees [J including -OR- l`_'l excluding
5 costs which Seller must pay pursuant to loan program requirements Different loan types (e.g., FHA, VA, conventional) have
6 different appraisal and financing requirements, which will affect the parties’ rights and costs under this Agreement.

7
8
9

E. HOME PROTECTION PLAN: Buyer and Seller acknowledge that they have been made aware of Home
Protection Plans that provide coverage to Buyer after COE. Buyer 81 waives -GR- E| requires a Home Protection Plan with

 

10 N/A . |J Seller -OR- 111 Buyer will pay for the Home Protection
11 Plan at a price not to exceed $ 0 . 00 . Buyer will order the Home Protection Plan. Neither Seller nor Brokers make
12 any representation as to the extent of coverage or deductibles of such plans.

l 3

l4 9. TRANSFER OF TITLE: Upon COE, Buyer shall tender to Seller the agreed upon Purchase Pricc, and Seller shall
15 tender to Buyer marketable title to the Property free of all encumbrances other than (1) current real property taxes,
16 (2) covenants, conditions and restrictions (CC&.R’s) and related restrictions, (3) zoning or master plan restrictions and public
17 utility easements; and (4) obligations assumed and encumbrances accepted by Buyer prior to COE. Buyer is advised the
18 Property may be reassessed after COE which may result in a real property tax increase or decrease.

20 10. COMMON-INTEREST COMlVIUNlTIES: If the Property is subject to a Common Interest Cotnmunity (“CIC"),
21 Seller shall provide AT SELLER’s EXPENSE the CIC documents as required by NRS 116.4109 (co|lectively, the “resale
22 package”). Seller shall request the resale package within two (2) business days of Acceptance and provide the same to Buyer
23 within one (1) business day of Seller’s receipt thereof

 

 

 

 

 

 

 

 

 

 

 

24
25 » Pursuant to NRS 116.4109, Buyer may cancel this Agreement without penalty until midnight of the fifth (5th)
26 calendar day following the date of receipt of the resale packagel lf Buyer elects to cancel this Agreement pursuant
27 to this statute, he/she must deliver, via hand delivery, prepaid U.S. mail, or electronic transmission, a written notice of
28 cancellation to Seller or his or her authorized agent
29 » If Buyer does not receive the resale package within fifteen (15) calendar days of Acceptance, this Agreement
30 may be conceded in full by Buyer without penalty. Notice of cancellation shall be delivered pursuant to Section 24
31 of the RPA.
32 ~ Upon such written cancellation, Buyer shall promptly receive a refund of the EMD. The parties agree to execute any
33 documents requested by ESCROW HOLDER to facilitate the refund. If written cancellation is not received within the
34 specified time period, the resale package will be deemed approved. Seller shall pay all outstanding CIC fines or
35 penalties at COE.
36 `
37 A. CIC RELATED EXPENSES: (ldcntify which party shall pay the costs noted below either. SELLER,
38 BUYER, 50/50, WAIVED or N/A.)
39
_'l_`yp_e Paid B! fm Paid By Iyge_ Paid By

CIC Demand Seller CIC Capital Contribution Buyer CIC Transfer Fees Buyer

Other:
40

4l 11. DISCLOSURES: Within five (5) calendar days of Acceptance of this Agreement, Seller will provide the
42 following Disclosures and/or documents Check applicable boxes

 

43 l Seller Real Property Disclosure Form: (NRS 113.130) D Open Range Disclosure: (NRS 113.065)
44 B Construction Defect Claims Disc]osure: If Seller has marked “Yes” to Paragraph l(d) of the

45 Sellers Real Property Disclosure Form (NRS 40.688)

46 13 Lead-Based Paint Disclosure and Acknowledgment: required if constructed before 1978 (24 CFR 745.113)

47 121 Other: (iist)

48

49

50

Each party acknowledges that he/slle has rcad, understood, and agrees to each and every provision of this page unless a particular paragraph is
otherwise modiEed by addendum or counteroffer.

 

 

 

Buyer’s Nam¢; ma xav“umne capital LLc, smu 11 BUYER(S) INr]‘IALS; ga /

Property Address: 11273 GOLDEN CHESTNUT PL SELLER(S) lNlTlALS: fig l

Rcv. 07/17 02017 Greater has Vegas Association of REALTORS® Page 5 of 10
This form prosecuted by Phillip Alexand¢r | Realty Pros | 323-459-8951 l \nsfonef;@p_,_»_$

Bhil@Phillipaloxander . com

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 30 Of 47

huthontlslgn lD: 60500303-ABBD-41 5A-SE1 F~DBBDDM F814E

12, FEDERAL FAIR HOUSING COMPLIANCE AND DISCLOSURES: All properties are offered without regard to
race, color, religion, sex, national origin, age, gender identity or expression, familial status, sexual orientation, ancestry, cr
handicap and any other current requirements of federal or state fair housing laws.

13. WALK-THROUGH INSPECTION OF PROPERTY: Buyer is entitled under this Agreement to a walk-through of
the Property within 2 calendar days prior to COE to ensure the Property and all major systems, appliances,
heating/cooling, plumbing and electrical systems and mechanical fixtures arc as stated in Seller’s Real Property Disclosure
Statement, and that the Property and improvements are in the same general condition as when this Agreernent was Accepted by
Seller and Buyer. To facilitate Buyer’s walk-through, Seller is responsible for keeping all necessary utilities on, including all
operable pilot lights. If any systems cannot be checked by Buyer on walk-through due to non-access or no power/gas/water,
then Buyer reserves the right to hold Seller responsible for defects which could not be detected on walk-through because of
lack of such access or power/gas/water. The purpose of the walk-through is to confirm (a) the Property is being maintained (b)
repairs, if any, have been completed as agreed, and (c) Seller has complied with Seller’s other obligations If Buyer elects not
to conduct a walk-through inspection prior to COE, then ali systems, items and aspects of the Property are deemed
satisfactory, and Buyer releases Seller’s liability for costs of any repair that would have reasonably been identified by a
walk~through inspection, except as otherwise provided by law.

14. DELIVERY OF POSSESSION: Seller shall deliver the Property along with any keys, alarm codes, garage door
opener/controls and, if freely transferable parking permits and gate transponders outside of Escrow, upon COE. Seller agrees
to vacate the Property and leave the Property in a neat and orderly, broom-clean condition and tender possession no later than
_|X]_ COE -ORE . ln the event Seller does not vacate the Property by this time, Seller shall be
considered a trespasser in addition to Buyer’s other legal and equitable remedies Any personal property left on the Property
after the date indicated in this section shall be considered abandoned by Seller.

15. RISK OF LOSS: Risk of loss shall be governed by NRS 113.040. This law provides generally that if all or any
material part of the Property is destroyed before transfer of legal title or possession, Seller cannot enforce the Agreement and
Buyer is entitled to recover any portion of the sale price paid. It` legal title or possession has transferred, risk of loss shall shifi
to Buyer.

16. ASSIGNMENT OF THIS AGREEMENT: Unless otherwise stated herein, this Agreement is non-assignable
unless agreed upon in writing by all parties.

17. CANCELLATION OF AGREEMENT: In the event this Agreement is properly cancelled in accordance with the
terms contained herein. then Buyer will be entitled to a refund of the EMD. Neither Buyer nor Seller will be reimbursed for any
expenses incurred in conjunction with due diligence, inspections, appraisals or any other matters pertaining to this transaction
(unless otherwise provided herein or except as otherwise provided by law).

18. DEFAULT:

A. MEDIATION: Before any legal action is taken to enforce any term or condition under this Agreement, the
parties agree to engage in mediation, a dispute resolution process, through GLVAR. Notwithstanding the foregoing, in the
event the Buyer finds it necessary to file a claim for specific performance, this section shall not apply. Each party is
encouraged to have an independent lawyer of their choice review this mediation provision before agreeing thereto. By initialing
below, the parties confirm that they ha r d and understand this section and voluntarily agree to the provisions thereof.

BUYER(S) ]NITIALS: l l / SELLER(S) INlTIALS: l Z'N /

B. IF SELLER DEFAULTS: If Seller defaults in performance under this Agreement, Buyer reserves all legal
and/or equitable rights (such as specific performance) against Seller, and Buyer may seek to recover Buyer’s actual damages
incurred by Buyer due to Seller’s default

C. IF BUYER DEFAULTS: If Buyer defaults in performance under this Agreement, as Seller’s sole legal
recourse, Seller may retain, as liquidated damages, the EMD. In this respect, the Parties agree that Seller’s actual damages
would be difficult to measure and that the EMD is in fact a reasonable estimate of the damages that Seller would suffer as a
result of Buyer’s default Seller understands that any additional deposit not considered part of the EMD in Section l(B) herein
will be immediately released by ESCROW HOLDER to Buyer.

Eaclr party acknowledges that helshe has read, understood, and agrees to each and every provision of this page unless a particular paragraph is
otherwise modified by addendum or counteroffer.

 

 

 

Buyer's Nam¢: nrc rcw-nunc capital u.c, susan n BUyER(S) {NITIALS: 9a /

rmpercy Aadms: 11273 GGLDEN CHES'I‘NUT PL sELLER(s)nurrALs; /

Rev. 07/17 ©2017 Grcater Las Vegas Asscciation of REALTORS® Page 6 of 10
This form prueontad by Phillip Alexander l Roalty Pros l 323-459-8951 | |nsfonejFORMS

Phil@Phil.'l.:l.paloxandor . com

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 31 Of 47

Anlhonll¢lgrl |D: 60500808-|\“0-415A~9E1F~DBBDDM FG1|E

\OOO`!U\UI-l>»b)i\)v-‘

48
49
50
51

 

 

 

lnstructlons to Escrow

 

19. ESCROW: If this Agreement or any matter relating hereto shall become the subject of any litigation or controversy,
Buyer and Seller agree, jointly and severally, to hold ESCROW HOLDER free and harmless from any loss or expense, except
losses or expenses as may arise from ESCROW HOLDER’S negligence or willful misconduct If conflicting demands are
made or notices served upon ESCROW HOLDER with respect to this Agreement, the parties expressly agree that Escrow is
entitled to file a suit in interpleader and obtain an order from the Court authorizing ESCROW HOLDER to deposit all such
documents and monies with the Court, and obtain an order nom the Court requiring the parties to interplead and litigate their
several claims and rights among themselves Upon the entry of an order authorizing such Interpleader, ESCROW HOLDER
shall be fully released and discharged horn any obligations imposed upon it by this Agreement; and ESCROW HOLDER shall
not be liable for the sufficiency or correctness as to form, manner, execution or validity of any instrument deposited with it, nor
as to the identity, authority or rights of any person executing such instrument, nor for failure of Buyer or Seller to comply with
any of the provisions of any agreement, contract or other instrument fried with ESCROW HOLDER or referred to herein.
ESCROW HOLDER’S duties hereunder shall be limited to the safekeeping of all monies, instruments or other documents
received by it as ESCROW HOLDER, and for their disposition in accordance with the tem'rs of this Agreement. In the event
an action is instituted in connection with this escrow, in which ESCROW HOLDER is named as a party or is otherwise
compelled to make an appearance, all costs, expenses, attorney fees, and judgments ESCROW HOLDER may expend or incur
in said action, shall be the responsibility of the parties hereto.

20. UNCLAIMED FUNDS: In the event that funds from this transaction remain in an account, held by ESCROW
HOLDER, for such a period of lime that they are deemed “abandoned” under the provisions of Chapter 120A of the Nevada
Revised Statutes, ESCROW HOLDER is hereby authorized to impose a charge upon the dormant escrow account Said charge
shall be no less than $5.00 per month and may not exceed the highest rate of charge permitted by statute or regulation
ESCROW HOLDER is further authorized and directed to deduct the charge from the dormant escrow account for as long as the
funds arc held by ESCROW HOLDER.

 

Brokers

 

 

 

21. BROKER’S COMPENSATION/FEES: Buyer herein requires, and Seller agrees, as a condition of this Agreement,
that Seller will pay Listing Broker and Buyer’s Broker, who becomes by this clause a third party beneficiary to this Agreexnent,
that certain sum and/or percentage of the Purchase Price (commission), that Seller, or Seller’s Broker, offered for the
procurement of ready, willing and able Buyer via the Multiple Listing Service, any other advertisement or written offer. Seller
understands and agrees that if Seller defaults hereunder, Buyer’s Broker, as a third-party beneficiary of this Agreement, has the
right to pursue all legal recourse against Seller for any commission due. In addition to any amount due to Buyer’s Broker
from Seller or Seller’s Broker, Buyer L'.l will -OR- 81 will not pay Buyer’s Broker additional compensation in an
amount determined between the Buyer and Buyer’s Broker.

22. WAIVER OF CLAIMS: Buyer and Seller agree that they are not relying upon any representations made by Brokers
or Broker’s agent. Buyer acknowledges that at COE, the Property will be sold AS-IS, WHERE-IS without any representations
or warranties, unless expressly stated herein. Buyer agrees to satisfy himself/herself, as to the condition of the Properry, prior
to COE. Buyer acknowledges that any statements of acreage or square footage by Brokers are simply estimates, and Buyer
agrees to make such measurements, as Buyer deems necessary, to ascertain actual acreage or square footage. Buyer waives all
claims against Brokers or their agents for (a) defects in the Property; (b) inaccurate estimates of acreage or square footage; (c)
environmental waste or hazards on the Property; (d) the fact that the Property may be in a flood zone; (e) the Property’s
proximity to ii'eeways, airports or other nuisances; (i) the zoning of the Property; (g) tax consequences; or (h) factors related to
Buyer’s failure to conduct walk»throughs or inspections Buyer assumes full responsibility for the foregoing and agrees to
conduct such tests, walk-throughs, inspections and research, as Buyer deems necessary. In any event, Broker’s liability is
limited, under any and all circumstances, to the amount of that Broker’s commission/fee received in this transaction

 

other Matters

 

 

 

23. DEFIN!TIONS: “Acceptance” means the date that both parties have consented to a final, binding contract by
affixing their signatures to this Agreement and all counteroffers and said Agreement and all counteroffers have been delivered
to both parties pursuant to Section 24 herein. “Agent” means a licensee working under a Broker or licensees working under a

Each party acknowledges that he/she has read, understood, and agrees to each and every provision of this page unless a particular paragraph is
otherwise modified by addendum or counteroffer.

 

 

 

Buyer’s Ngm¢; nrc munz-ne capital r.r.c, series n BUYER(S) l'NlTIALS: ga /
Property Addr¢ss; 11273 GoLDEN cHEsTNu'r PL SELLER(S)INmALS: _L)_H_,
Rev. 07/17 ©2017 Greater Las Vegas Association of REALTORS® Page 7 of 10
This form presented by Phillip Alexander 1 Roalty Pros | 323-459-8951 | lnsfonefpom`.§

Ph:l.l BPhillipaloxander. com

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 32 Of 47

Authcr\tlslgn lD: W§OUI°B-AQOD-M5A-9£1F-DEQDDD1 FBUE

t-¢

developer. “Agreement” includes this document as well as all accepted counteroffers and addenda. “Appraisal” means a
written appraisal or Notice of Value as required by any lending institution prepared by a licensed or certified professional.
“Bona Fide” means genuine “Buyer” means one or more individuals or the entity that intends to purchase the Property.
“Broker” means the Nevada licensed real estate broker listed herein representing Seller and/or Buyer (and all real estate agents
associated therewith). “Business Day” excludes Saturdays, Sundays, and legal holidays. “Calendar Day” means a calendar
day from/to midnight unless otherwise specified “CFR” means the Code of Federal Regulations. “CIC” means Common
Interest Community (formerly known as “l-IOA" or homeowners associations). “CIC Capital Contribution” means a one-
time non-administrative fee, cost or assessment charged by the CIC upon change of ownership. “ClC Transfer Fees” means
the administrative service fee charged by a CIC to transfer ownership records. “Close of Eserow (COE)” means the time of
recordation of the deed in Buyer’s name. “Default” means the failure cf a Party to observe or perform any of its material
obligations under this Agreement. “Delivered” means personally delivered to Parties or respective Agents, transmitted by
facsimile machine, electronic means, overnight delivery, or mailed by regular mail. “Down Payment” is the Purchase Price
less loan amount(s). “EMD” means Buyer’s earnest money deposit “Escrow Holder” means the neutral party that will
handle the closing. “FHA” is the U.S. Federal Housing Administration. “GLVAR” means the Greater Las Vegas Association
of REALTORS®. “Good Funds” means an acceptable form of payment determined by ESCROW HOLDER in accordance
with NRS 645A.l7l. “IRC” means the Intemal Revenue Code (tax code). “LID” means Limited lmprovement District
“N/A” means not applicable “NAC” means Nevada Administrative Code. “NRS” means Nevada Revised Statues as
Amended. “Party” or “l’arties” means Buyer and Seller. “PITI” means principal, interest, taxes, and hazard insurance
“PMl” means private mortgage insurance “PST” means Pacii'lc Standard Time, and includes daylight savings time if in
effect on the date specified “PTR” means Preliminary Title Report. “Property” means the real property and any personal
property included in the sale as provided herein. “Receipt” means delivery to the party or the patty’s agent. “RPA” means
Residential Purchase Agreement. “Seller” means one cr more individuals or the entity that is the owner of the Property.
“SID” means Special Improvement District. “Title Company” means the company that will provide title insurance. “USC” is
the United States Code. “VA” is the Veterans Administration.

24. SIGNATURES, DELIVERY, AND NOTICES:

A. This Agreement may be signed by the parties on more than one copy, which, when taken together, each
signed copy shall be read as one complete form This Agreement (and documents related to any resulting transaction) may be
signed by the parties manually or digitally. Facsimile signatures may be accepted as original.

B. When a Party wishes to provide notice as required in this Agreement, such notice shall be sent regular mail,
personal delivery, overnight delivery, by facsimile, and/or by electronic transmission to the Agent for that Party. The
notification shall be effective when postmarked, received, faxed, delivery coni'irrned, and/or read receipt confirmed in the case
of email. Delivery of all instruments cr documents associated with this Agreement shall be delivered to the Agent for Seller or
Buyer if represented Any cancellation notice shall be contemporaneously delivered to Escrow in the same manner.

25. IRC 1031 EXCHANGE: Seller and/or Buyer may make this transaction part of an IRC 1031 exchange The party
electing to make this transaction part of an IRC l031 exchange will pay all additional expenses associated therewith, at no cost
to the other party. The other party agrees to execute any and all documents necessary to effectuate such an exchange

26. OTHER ESSENTIAL TERMS: Time is of the essence. No change, modification or amendment of this Agreement
shall be valid or binding unless such change, modification or amendment shall be in writing and signed by each party. This
Agreement will be binding upon the heirs, beneficiaries and devisees of the parties hereto. This Agreement is executed and
intended to be performed in the State ofNevada, and the laws of that state shall govern its interpretation and effect The parties
agree that the county and state in which the Property is located is the appropriate forum for any action relating to this
Agreement. Should any party hereto retain counsel for the purpose of initiating litigation to enforce or prevent the breach of
any provision hereof, or for any other judicial remedy, then the prevailing party shall be entitled to be reimbursed by the losing
party for all costs and expenses incurred thereby, including, but not limited to, reasonable attorney‘s fees and costs incurred by
such prevailing party.

THIS IS A LEGALLY BINDING CONTRACT. A]l parties are advised to seek independent legal and tax advice to
review the terms of this Agreement.

Each party acknowledges that lie/she has read, understood, and agrees to each and every provision of this page unless a particular paragraph is
otherwise modified by addendum or counteroffer.

 

 

 

 

Buyer’s Nam¢; nrc inv-nmu capital me, sain 11 EU\[ER(S) INlTIALS~, ga /

rrapmyAddress: 11273 cor..DEN cnns'rnu'r PL sELLER(s)INmALS: /

Rev. 07/17 ©2017 Greater Las chas Association of REALTORS® Page 8 of 10
This form presented by Phillip Alexander | Reulty Pros l 323-459-8951 | lnstgnefpogmg

Phi l @Phi ll ipal exert dnr . com

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 33 Of 47

Au\hlnllslgr\ lD: 60500803-A980-41 SA-9E1 F~DB§DDMFG“E

\OO°\!O\U\LUJN'-‘

10
12
13
14
15
16
17

18
19
20

THIS FORM HAS BEEN APPROVED BY THE GREATER LAS VEGAS ASSOCIATION OF REALTORS®
(GLVAR). NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY OR ADEQUACY OF ANY
PROV'IS!ON IN ANY SPECIFIC TRANSACTION. A REAL ESTATE BROKER IS THE PERSON QUALIFIED TO
ADVISE ON REAL ESTATE TRANSACTIONS. IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT AN
APPROPRIATE PROFESSIONAL.

This form is available for use by the real estate industry. It is not intended to identify the user as a REALTOR®.

REALTOR® is a registered collective membership mark which may be used only by members of the NATIONAL
ASSOCIA'I'ION OF REALTORS® who subscribe to its Code of Ethics.

27. ADDENDUM(S) ATTACI-IED:

 

 

28. ADDITIONAL TERMS:

 

 

 

 

 

 

 

B\Lyer's Acknow|edgement of Offer

 

Confxrmation of Representation: The Buyer is represented in this transaction by:

 

 

 

 

 

 

Buyer’s Broker: Josgpg Kraemer Agent’s Name: Phillip Alexander
Company Name: Realty Pros Agent’s License Number: S , 017 6647
Broker’s License Nurnber: B. 1001514 Offiee Address: 1120 N. Tovm Center Dr #130
Phone: 323-459-8951 cell Cily, State, Zipt Laa Vegas NV 89144
Fax: Email: phil@phillinalexander . com

 

 

BUYER LICENSEE DISCLOSURE OF INTEREST: Pursuant to NRS 645.252(1)(0), a real estate licensee must disclose if

lie/she is a principal in a transaction or has an interest in a principal to the transaction Licensee declares that he/she:

______ DOES NOT have an interest in a principal to the transaction ~OR-

_X_ DOES have the following interest, direct or indirect, in this transaction: 3 Principal (Buyer) -OR- C| family or finn

relationship with Buyer or ownership interest in Buyer (if Buyer is an entity): (specify relationship)
Buyer’s Agent is a Meznber of ATG Investment Capit.al, LLC .

Seller must respond by: 6=30 (_~_ AMLPM) on (month) Februax:y , (day) _2£, (year) 2018 . Unless this
Agreement is aceepted, rejected or countered below and delivered to the Buyer’s Broker before the above date and
time, this offer shall lapse and be of no further force and effect. Upon Acceptance, Buyer agrees to be bound by each
provision of this Agreement, and all signed addenda, disclosures, and attachments

 

 

 

Nltb¢h’lxe:w
gram ag 1 nrc immune c.pseal x.:.c, susan 11 °2/19'2018 5:28 PM AM__PM
l§ny‘eeis*®i=gnomre Buyer’s Printed Name Date Time
_ AM__PM
Buyer’s Signature Buyer’s Printed Name Date Time

Each party acknowledges that he/she has read, understood, and agrees to each and every provision of this page unless a particular paragraph is
otherwise modified by addendum or counteroffer.

 

 

 

 

Buyer’s Name: m Ih"*'w“t °lFi¢\l !-!»¢' 3-=1¢- 11 BUYER(S) INITIALS: ga l
PropertyAddress: 11273 G()LDEN CZESTNUT PL SELLER(S) INl'l"IAl.S: 1215 /
Rev. 07/17 ©2017 Greater Las Vegas Association of REALTORS® Page 9 of 10
This form presented by Phillip Alexander | R¢alty Froa | 323-459-8951 | lns}gne|»_p@gm$

PhillPhill:l.palaxandor . com

 

CaSe 19-90028-|\/||\/| Filed O3/O7/19 Entered O3/O7/19 14235232 DOC 1 PQ. 34 Of 47

Au{h tntlilgn lD: BGBUD!QB~A"D-M BA~BEl F~DUDM‘I FB1 lE

\OW\ICNU\-BWN‘-‘

 

 

Seller’s Rasp'onsa

 

Confirrnation of Representation: The Seller is represented in this transaction by:

 

 

 

 

 

 

 

Seller’s Broker; Forrut L serves Agent’s Narne: christopher Koman
Company Name: BHHS Nevad¢ ¥r°p¢rti“ Agent’s Lieense Nurnber: S-°MSBM
Broker’s LieenseNumber: B~0055676 Office Address: 7475 W Sahara Av¢ Ste 100
Phone: 702-362~1111 City, State, Zip: Las Vogas NV mlv-zm
Fax: 702~365~6931 Email: ckon\an@msn . com

 

 

SELLER LICENSEE DISCLOSURE OF INTEREST: Pursuant to NRS 645.252(1)(¢), a real estate licensee must disclose
if e/ she is a principal in a transaction or has an interest in a principal to the transaction Licensee declares that he/she:

___ DOES NOT have an interest in a principal to the transaction -OR-

W__ DOES have the following interest direct or indirect, in this transaction: E| Principal (Seller) ~OR~ [] family or firm
relationship with Seller or ownership interest in Seller (if Seller is an entity): (speeit`y relationship)

 

Fl RPTA: If applicable (as designated in the Seller’s Response hercin), Seller agrees to complete, sign, and deliver to Buyer’s
FIRPTA Designee a certificate indicating whether Seller is a foreign person or a nonresident alien pursuant to the Foreign
lnvestment in Real Property Tax Aet (FIRPTA). A foreign person is a nonresident alien individual; a foreign corporation not
treated as a domestic corporation; or a foreign partnership, trust or estate A resident alien is not considered a foreign person
under FIRPTA. Additional information for determining status may be found at www.irs.gov. Buyer and Seller understand that
if Seller is a foreign person then the Buyer must withhold a tax in an amount to be determined by Buyer’s FIRPTA Deeignee in
accordance with FIRPTA, unless an exemption applies Seller agrees to sign and deliver to the Buyer’s FIRPTA Designee the
necessary documents, to be provided by the Buyer’s FIRPTA Designee, to determine if withholding is required (See 26 USC
Section 1445).

SELLER DECLARES that he/she l is not -OR- ,____ is a foreign person therefore subjecting this transaction to FIRPTA
withholding SELLER(S) INITIA.LS: c bd /

d ACCEPTANCE: Seller(s) ackmwledges that he/she accepts and agrees to be bound by each provision oi` this Agreementy
and all signed addenda, disclosures, and attachments

v COUNTER OFFER: Seller accepts the terms of this Agreement subject to the attached Counter Offer #l.

__ REJECTION: l.n accordance with NAC 645.632, Seller hereby informs Buyer the offer presented herein is not accepted

v1RGlN1A E chKMAN c;,~/?_/? éz& AM_PM
Seller’s Prinied Narne Date Time

 

 

_~ AM__PM

 

Seller’s Signature Seller’s Printed Name Date Time

Eacli party acknowledges that lie/she has read, underneath and agrees to each and every provision of this page unless a particular paragraph is
otherwise modified by addendum or enunteroi¥er.

 

 

Buyer’s Name: IN row-wes capital 1»1»¢, mill 11 BUYER(S) INITIALS:_ ira /
Property Addrcss: 11273 GOLDEN CHESTN\‘.IT PL SELLBR(S)IN!'!'£ALS: d /
Rev. 07117 02017 GrcaterLas chas Association chEALTORS® Page 10 of 10
This form praa¢nt¢d. by ?hilli.p Alexand»r l Roulty P:oa l 323~459-8951. | insfqngf::_;;\,/.;;

rhil@?hillipalaxandor . com

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 35 Of 47

EXHIBIT B

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 36 Of 47

Case 17-15525-|ed Doc 33 Entered 02/26/18 14:12:31 Page 1 of 2

 

Honorable Laurel E. Davis
United Statcs Bankruptcy Judge

 

Entered on Docket
February 26, 2018

NVB 2400C (Rev. 2/16)

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
IN RE; BK-17-15525-1ed
CHAPTER 7
RANDALL M HICKMAN
vIRGINIA E HICKMAN
oRDER oN REAFF]RMATION
Debcor(§) AGREEMENT

 

Hearing Febmary 22, 2018
Date: l l :30 AM
Hearing

Time:

The debtor(s) RANDALL M HICKMAN and VIRGINIA E HICKMAN have filed a motion for approval
of the reaffirmation agreement dated January 9, 201 8 made between the dcbtor(s) and GREGORY
KELLY.

The court held the hearing required by l l U.S.C. Section 524(d) on notice to the debtor(s) and the
creditor on Fcbruary 22, 2018.

lT lS ORDERED:
113 The court approves the reaffirmation agreement under l l U.S.C. Section 524(m).
l:§ The court disapproves the reaffirmation agreement under l l U.S.C. Section 524(m).
ij The court finds that the reaffirmation agreement is not in the debtor's best interest and

is disapproved Howevcr` because the court finds the debtor complied with the
requirements of l l U.S.C. Sections 362(h) and 521, the debtor may retain the collateral
so long as the debtor is not otherwise in default

{ The court grants the debtor's motion under l l U.S.C. Section 524(c)(6)(A) and
approves the reaffirmation agreement described above as not imposing an undue
hardship on the debtor(s) or a dependent of the debtor(s) and as being in the best
interest of the dcbtor(s).

ij The court grants the debtor's motion under l l U.S.C. Section 524(k)(8) and approves
the reaffirmation agreement described above.
ij All prc*petition warranties, representations and covenants for the benefit of Debtor,

contained in the underlying purchase agreement, financing agreement or any other

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 37 Of 47

Case l7-15525-|ed Doc 33 Entered 02/26/18 14:12:31 Page 2 of 2

documents with respect to the collateral, shall remain in full force and effect under the
reaffirmation agreement The pre-petition warranties, representations and covenants
shall not be modified, waived, cancelled, or voided in any manner as a result of the
Debtor entering into the reaffirmation agreement

Approval of the reaffirmation agreement is conditioned upon an applicable interest rate
of ten percent (lO%) or less.

Default by the Debtor under the reaffirmation agreement with respect to a vehicle is
only enforceable to the extent that (l) the Debtor fails to make a payment as required
by the agreement; or (2) the prospect of payment, performance or realization of
collateral is significantly impaired The burden of establishing the prospect of
significant impairment is on the creditor. N.R.S. 97.304

In open court, the Debtor withdrew the Reaffirmation Agreement
Hearing taken off calendar for failure to appear.
Other:

###

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 38 Of 47

EXHIBIT C

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 39 Of 47

Electronica||y Filed
10/11/2018 9:31 AM
Steven D. Grierson

cLER oF THE cou
Gregory Kelly _ M ,B~¢~¢~¢

PO Box 7132
Tempe, AZ 85281
(480) 799-9218
isovegas@yahoo.com
Plaintiff in Proper Person
DISTRlCT COURT
CLARK COUNTY NEVADA
GREGORV KELLY’ Case No. A-18-779920-C
Plaintiff,
Dept. No. 17
v.
Virginia E, Hi¢kmao, and .Judge: Hon. Michael P. Viliani

Randall M. Hickman, husband and wife

Defendants.

 

§QEEES§!QN_QE_IUDQMEHI
Comes now, Defendants Virginia E. Hickman and Randall M. Hickman, (“the

Hickmans”) by and through their attorney Bruce D. Jaques Jr., hereby confess judgment to
Gregory Kelly (“Kelly”) for an amount of $49,385.25, pursuant to NRS 1700. 100 for the
following reasons:

1) The Hickmans owed $49,385.25 to ATG Investment Capital, LLC, Series 11 ("ATG")
based on their deficiency in providing clear title to a property at 11273 Golden Chestnut Place,
Las Vegas, NV 89135 on April 30, 2018.

2) ATG assigned its rights for this deficiency to K.elly under NRS 104.2210 for valuable

consideration

 

Case Number: A-18-779920-C

10
11
12
13
14
15
16
17
18
19
20
21
22

23

24

25

26
27

28

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 4O Of 47

3) Atter careful consideration, and in an effort to avoid the expenses of litigation, the
Hickmans and Kelly have agreed to settle this case fully for an amount of $49,385.25, under the
following terms and conditions

I. TERMS AND CONDITIONS

1) Jurisdiction for this case will remain with the Clark County (NV) District Court, as all
of the events of this case occurred in this Jurisdiction.

2) Kelly will accept the amount of $42,385.25 as payment in full for this debt, if paid by
october 10,2018. `

3) Kelly will not file this Confession of Judgment with the Clark County District Court
if he receives 342,385.25 by October 10, 2018.

4) Kelly will not file this Judgment with any County Recorder or Credit Reporting
Agency if $42,385.25 is received by Kelly, by October 10, 2018.

5) Provided that Kelly mceives $42,385.25 by October 10, 2018, Kelly will provide the
Hickmans with a signed stipulation and order to Dismiss this Case with Prejudice, as shown in
Exhibit A. y

The undersigned hereby agree to this Confession of Judgment and the Terms and

Conditions.

Per NRS 53.045:

2. Ifexecuted outside this state, “I declare under penalty of perjury under
the law of the State of Nevada that the foregoing is true and correct.”

Executed on.?"$‘”"/<Y ....................
(date)

 

 

10
11
ia
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28.

 

 

CaSe 19-90028-|\/||\/| Filed 03/07/19

Exeouted on
(date)

Executed on..../..%{.,//.g` .....................

(date)

Bxecuted on ............ q l.z:§.lf..€> ........

(date)

ve
,. 6»’~
¢0' 0000000 § llllllllllllllllllllllllllllllllll

sssss

Entered 03/07/19 14:35:32 Doc 1 Pg. 41 of 47

%Ms,sa:/M%s

Virgi E. Hickman

Bruce D. Jaqucs Jr. ( .)
California Bar No. 86160
Attoruey in Settlement
Capacity Only

 

 
  

¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢ i'c¢»c¢»z¢¢n

Gregory Kelly
Plaintiff

a3_

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 42 Of 47

EXHIBIT D

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 43 Of 47

10/23/2018 8:26 P

Electronica||y Fi|e'§

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Steven D. Grierso
NOTC CL
1 GREG<)RY KELLY ‘ ER °F THE °‘
(Name) . 1
2 Po Box 7132
(Address)
3 TEM PE. Az 85281
(Cit,v. Slale, Zip)
4 (480) 799-9218
(Telephone)
5 bd Plaintiff/ .§ Defendant, Pm Se
6
7 EIGHTH JUD]CIAL DISTRICT COURT
8 CLARK COUNTY, NEVADA
GREGORY KELLY
9 . ease NO`; A*18'779920'C
Dept. No.: 17
10 Plaintiff(s),
1 1 vs.
12 VlRG!NlA E. H\CKMAN and
BAMMUQKMANJHSbandABdM__M,
13 Date of Hearing: N/A
14 Defendant(s). Time of Hearing: N/A
15 NOTlCE OF ENTRY OF O@ER OR JU Q§MEN'I`
16 PLEASE TAKE NOTICE that the above-entitled Court entered the following 8 Order or
18
19 ,
20 on the 11th day of OCTOBER , 20 18 . A copy of the Court’s Order or Judgment
21 is attachedl
22 DATED this 23rd day of ocTOBER , 20_1§,
23 Per NRS 53.045:
` 2. if executed outside this state, "I declare under the pena|ty of perjury under
24 the law of the State of Nevada that the mm correc,;_"
25 M (`signature)
/`~»1@ ?W K“{C C/§/q (print name)
26 §§ Plamtiff/ 3 Defendant, P{o Se
27
28
© 2099 Civil Lmv SelfHelp Center b Pag€ 1

Clark Cazmzy, Nevada

Case Number: A-18-779920-C

mg

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 44 Of 47

 

 

 

 

1 4 '1` FI T » IN

2 IHEREBY CER'I`IFY that on the _ZL day of OCTOBER , 20_1§, 1 placed a true
3 and correct copy of the foregoing NO'I`ICE OF ENTRY OF ORDER OR JUDGMENT in the
4 United States Mail, With Hrst~class postage prepaid, addressed to the following

5 RANDALL M, HlCKMAN

6 1322 KELGLEN LANE.

7 V|STA, CA 92084

8 1 DEFENDANT

9 Per NRS 53.045:

2. lf executed outside this state, "1 declare under the pena!ty of perjury under

10 the iaw of the State of Nevada thin the f going is true and correot."
11 (;((/ékz (sfgwwre)

“Nqu ¢§M fif- L" L *J @rin! name)
12 ` `;x Plaintiij 11 D€f€!i.dal'!t, P I" 0 S€

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

© zoos» cM/Law segr.Heq» center Page 2
Clark Coun¢y, Nevada

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 45 Of 47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
   

 

 

 

Electronica||y Fi|e
10I23I2018 8:26 P
v Steven D. Griersor
NOTC cLER oF THE cd
1 emison KF.\.LY M
(Nume} , 4
2 Po Box 7132
(Addr&s‘:s’}
3 TEMPE, A235231
(Ci¢y. State, Zip)
4 (480) 799-9218
(Teiepkone)
5 bd Plaintiff/ J Defendant, Pm Se
6
7 ElGH'I`H JUDIC!AL DISTRICT COURT
8 CLARK COUNTY, NEVADA
GREGORY KELLY
9 Case NG_: A“18“?79920”C
Dept. No.: 17
10 Plaintiff(s),
11 vs.
12 VlRGiN|A E. HlCKMAN and
BANDALL.M_H£CKMAN.huaband.andeH__...__,
13 Da:e of Hean‘ng; N,'A
14 Defendant(s). Time of Hearing: N/A
15 NOTICE QF ENTRY OF ORDER OR §QDGMENT
16 PLEASE TAKE NOTICE that the above»entided Court entered the following E Grder or
17 @ Judgment CoNFESS\oN orr JL)DGMENT
18
19 .
20 on the 11th day of OCTOBER , 20 18 . A copy of the Court’s Order or Judgment
21 is attached
22 DATED this 23rd day uf ocroeeR _. 20_1_Q .
23 Per NRS 53.045:
2. |f executed outside this state, "l declare under the penalty of perjury under
24 the law of the State of Nevada that he forgoin is true and correct."
25 (Signd¢ur€/'
sic ;;M LL.E'.»(,£;J (1m`nt name)
26 Plaintit`f/ :z Defendant, ro Se
27
© 2009 cwa Law s¢;mezp cancer Page 1

CIa)'!r County, Nevada

11

Case Number: A-18-779920-C

mg

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235232 DOC 1 PQ. 46 0147

 

 

 

 

 

 

 

 

 

1 RTIFI TE F l IN
2 1 HEREBY CERTIFY that on the __?§f§_ day of OCTOBER , 20 _1_§_ , I placed a true
3 and correct copy of the foregoing N()'I`ICE OF ENTRY OF ORDER OR JUDGMEN'I` in the
4 United States Mail, with first~class postage prepaid, addressed to the fo1lowing;
5 V1RGIN1A E. HlCKMAN
6 1322 KELGLEN LANE.
7 VISTA, CA 92084
8 DEFENDANT
9 Per NRS 53.045: ’ t '
2. 1f executed outs\de thas state, "1 declare under the penalty of pequry under
m the law of the State of Nevada that the foregoing is true and correct."
ra». §:r€z? 14<€.£'2' \~r‘ cprim name)
12 111 Plainti w1 Defendant, Pro Se
13
14
15
16
17
18
19
` 20
21
22
23
24
25
26
27
© 2009 cwa Law sex/map center Pa ge 2
C/w~k Cmm¢y, Nevada
11

 

CaSe 19-90028-|\/||\/| Filed 03/07/19 Entered 03/07/19 14235:32 DOC 1 PQ. 47 0147

32 ,_c&owm. QQSB mean _oo:m.

<..me”oo£@, m,…_,,.;

UEW§&§ memme

33 §§ m H&QKBB

     

\ \;

Oe&mwwwueo mw ..W§m§m£

§§e§% YQQBQR
n dem§§ ms IKWHY o…mm§n&w§, Imwmmm § Imm§mm §m%mm@msc
®ww@e§ §§ cummmeme
n e….< , Mm%§§m xmmwmm£m
wwm¢wmm,wm

 

 

 

y …N……M W¢…,.… WW/W §§ \

 

M. ,zw… NEW fm

§Mm§mwm§ memo§

weewa eng gene

§§ 3 go

